141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carol Joan JUENGER;  Jerome L. Juenger, Appellants,v.Edmund R. HINDERT, Appellee.
No. 97-3516EM.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1998.Filed March 18, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG and ROSS, Circuit Judges, and EISELE,* District Judge.
PER CURIAM.


1
Carol Joan Juenger appeals the district court's denial of Juenger's motion for a new trial based on the inadequacy of the jury's verdict.  She also contends the district court improperly admitted adverse medical testimony in this diversity-based personal injury lawsuit.  We review the district court's rulings under well-established standards, including de novo review of state law questions.  Based on the record before us, we find no error that would require reversal.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 The Honorable G. Thomas Eisele, United States District Judge for the Eastern District of Arkansas, sitting by designation